Citation Nr: 0827350	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  08-18 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for right hip 
disability (adjudicated as leg disability).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel




INTRODUCTION

The veteran served from January 1944 to January 1946.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a decision of December 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  

The Board notes that the veteran initially filed a claim for 
a leg disability in September 2006.  However, in later 
statements, he and his representative have
clarified the disability as a right hip disability.  
Accordingly, we will address the claim as a right hip 
disability.  


FINDINGS OF FACT

1.  A back disability did not manifest in service and 
arthritis was not manifest within one year of separation.  

2.  A back disability is not attributable to service.

3.  The veteran does not have a right hip disability due to 
disease or injury.  


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
active service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  A right hip disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

					VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in October 2006.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
Available service records and pertinent post service medical 
records have been obtained.  The veteran has not identified 
any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  

The Board acknowledges that the veteran has not been afforded 
a VA examination for his claimed disabilities.  However, the 
Board finds that a VA examination is not necessary in order 
to decide these claims.  There are two pivotal cases which 
address the need for a VA examination, Duenas v. Principi, 18 
Vet. App. 512 (2004) and McClendon v. Nicholson, 20 Vet App. 
79 (2006).  In McClendon, the Court held that in disability 
compensation claims, the Secretary must provide a VA medical 
examination when there is: (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas v. Principi, 18 Vet. App. 512 (2004), the Court held 
that a VA examination is necessary when the record: (1) 
contains competent evidence that the veteran has persistent 
or recurrent symptoms of the claimed disability and (2) 
indicate that those symptoms may be associated with his 
active military service.  

The veteran's service medical records are devoid of any 
complaints or treatment for the claimed disabilities.  The 
Board finds that there is no credible evidence showing that 
the claimed disabilities either exist or were incurred in 
service or is related to a service connected disability.  
Because some evidence of an in-service event, injury, or 
disease is required in order to substantiate a claim for 
service connection and because a post-service medical 
examination could not provide evidence of such past events, a 
medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4)(i).  
For the reasons stated, a VA examination is not warranted.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the claim.  

					Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  Service connection for a chronic disease, including 
arthritis, may be granted if manifest to a compensable degree 
within one year following separation from service.  See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2007).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply, as it has not been claimed that the 
disabilities were incurred while engaging in combat.  

					Analysis

The veteran is seeking service connection for back and right 
hip disabilities.  The veteran has alleged that his 
disabilities are a consequence of service.  Having reviewed 
the evidence pertaining to the veteran's claims, the Board 
concludes that service connection is not warranted.  

Service connection for a back disability

The evidence indicates that the veteran has a back 
disability.  A March 2006 lumbar spine x-ray revealed 
scattered degenerative changes of the bony structures and 
some scoliosis.  Although the evidence shows a back 
disability, there is little persuasive evidence linking the 
veteran's current disability with service.  

The veteran's service medical records are negative for any 
back complaints, findings or diagnoses.  At separation in 
January 1946, the spine and extremities were reported normal.  
To the extent that the veteran asserts that his back 
disability is attributable to service, there is a remarkable 
lack of corrobative evidence within years of separation from 
service.  The Board notes that the veteran separated from 
service in 1946.  However, the records show the earliest 
mention of back problems in 2006, which is about 60 years 
after separation.  Although symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology, in a 
merits context the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).  Here, we find that an 
assertion of chronicity and/or continuity is less reliable 
than the silence of the record within six decades of 
separation from service.  In this case, such assertions are 
not credible.  The Board is not holding that corroboration is 
required.  Rather, we find his assertions to be less credible 
than the normal contemporaneous records.  

While the evidence of record shows that the veteran has a 
back disability, there is no persuasive evidence of record 
that establishes a nexus, or link, between the disability and 
the veteran's military service.  As noted, the veteran's 
service medical records did not reveal any back complaints, 
findings or diagnoses.  Rather, he was normal at separation.  
Furthermore, there is no evidence of arthritis within one 
year of separation from service.  The veteran's assertions of 
a back disability due to service are not persuasive.  
Accordingly, service connection is denied.  The preponderance 
of the evidence is against the claim for service connection 
for a back disability.  Because there is no approximate 
balance of positive and negative evidence, the rule affording 
the veteran the benefit of the doubt does not apply.  
38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2007).  

Service connection for a right hip disability

The veteran has alleged that he is entitled to service 
connection for a right hip disability.  After review of the 
record, the Board finds against the veteran's claim.  In this 
regard, the Board notes that a key element to establishing 
service connection is to show that the veteran has the 
claimed disability that is due to a disease or injury.  
Although the veteran seeks service connection for a right hip 
disability, there is no competent evidence of a right hip 
disease or residuals of injury.  For veterans, basic 
entitlement to disability compensation derives from two 
statutes, 38 C.F.R. §§ 1110 and 1131- - the former relating 
to wartime disability compensation and the latter relating to 
peacetime disability compensation.  Both statutes provide for 
compensation, beginning with the words: "For disability 
resulting from personal injury suffered or disease contracted 
in the line of duty. . . ." 38 U.S.C. §§  1110, 1131 (2007).  
Thus, in order for a veteran to qualify for entitlement to 
compensation under those statutes, the veteran must prove the 
existence of a disability, and one that has resulted from a 
disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

At this time, there is no competent evidence that the veteran 
has a right hip disease or injury.  A notation of history of 
right hip pain service connection pending was noted in 
October 2006.  In August 2006, the veteran complained of 
tingling from his right hip down to his legs.  Recent loss of 
strength and flexibility was noted in July 2006.  However, 
examination of the musculoskeletal showed negative results in 
March 2006.  Leg cramps were noted in July 2006 and 
complaints of right leg radiation was noted in March 2006.  
Also, in March 2006, range of motion of the extremities were 
noted to be within normal limits.  

Although the record shows post service notations of right hip 
pain, there is no evidence of a current right hip disease or 
injury.  At most, outpatient treatment records show 
complaints of right hip pain, and leg cramps and right leg 
radiation.  The Board has considered the various statements 
made by the veteran about his right hip.  To the extent that 
the veteran asserts that he has a right hip disease or 
injury, post service records fail to show such pathology.  In 
the absence of a current disability due to disease or injury 
service connection for a right hip disability may not be 
granted.  


ORDER

Service connection for back disability is denied.

Service connection for right hip disability is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


